                 3:18-cr-30010-SEM-TSH # 53   Page 1 of 8
                                                                                 E-FILED
                                                    Thursday, 04 March, 2021 03:44:47 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 18-cr-30010
                                       )
KENNETH ARMSTRONG,                     )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Kenneth Armstrong’s pro se

(d/e 48) and amended motion for compassionate release (d/e 49)

requesting a reduction in his term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the motions

are DENIED.

                             I. BACKGROUND

     On November 22, 2019, Defendant pled guilty to Count 1 and

2 of the Indictment. See Minute Entry dated November 22, 2019.

Count 1 charged Defendant with conspiring to distribute 50 grams

or more of actual methamphetamine on December 19, 2017, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. See


                               Page 1 of 8
                 3:18-cr-30010-SEM-TSH # 53   Page 2 of 8




Indictment, d/e 9. Count 2 charged Defendant with knowingly

possessing a firearm in furtherance of a drug trafficking crime on

December 1 and 13, 2017, in violation of 18 U.S.C. § 924(c)(1)(A)(i).

Id. On June 16, 2020, Defendant was sentenced to 104 months’

imprisonment on Count 1 and 60 months’ imprisonment on Count

2 to run consecutively to Count 1 and 5 years of supervised release

on Count 1 and 2 to run concurrently. See Judgment, d/e 45.

     Defendant is currently incarcerated at FCI Milan and has a

projected release date of October 14, 2029. As of March 4, 2021,

the Bureau of Prisons (BOP) reports that FCI Milan currently has

zero inmates and two staff members with active cases of COVID-19.

See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed March 4, 2021).

     On February 19, 2021, Defendant filed a pro se motion for

compassionate release (d/e 48) pursuant to 18 U.S.C. §

3582(c)(1)(A). On February 25, 2021, following the appointment of

defense counsel to represent Defendant, an amended motion for

compassionate release (d/e 49) was filed. Defendant seeks

compassionate release based on his health conditions and the

COVID-19 pandemic.


                             Page 2 of 8
                 3:18-cr-30010-SEM-TSH # 53   Page 3 of 8




     On March 1, 2021, the Government filed a response objecting

to Defendant’s motion for compassionate release. See d/e 52. The

Government argues that Defendant is not entitled to compassionate

release because Defendant’s health and the COVID-19 pandemic do

not rise to the level of extraordinary and compelling reasons and a

reconsideration of the 18 U.S.C. §3553(a) factors do not warrant a

reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now


                             Page 3 of 8
                 3:18-cr-30010-SEM-TSH # 53   Page 4 of 8




allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Seventh Circuit has held that the exhaustion requirement

of 18 U.S.C. § 3582(c)(1)(A) “is a mandatory, claim-processing rule

and therefore must be enforced when properly invoked.” United

States v. Sanford, No. 20-2445, 2021 WL 236622, at *3 (7th Cir.



                             Page 4 of 8
                  3:18-cr-30010-SEM-TSH # 53    Page 5 of 8




2021).

     In this case, Defendant submitted a request to the warden of

FCI Milan on December 28, 2020, which was over 30 days ago. See

Request, d/e 48, p. 3. The warden denied the request. See d/e 48,

p. 4; d/e 50, p. 1. The Government concedes that Defendant has

exhausted his administrative remedies. See Response, d/e 52. The

Court finds that Defendant has met the 30-day requirement found

in 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good

hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     Defendant argues that the presence of the disease at his

facility warrants immediate release. While the Court recognizes


                                Page 5 of 8
                 3:18-cr-30010-SEM-TSH # 53   Page 6 of 8




that COVID-19 has infected his current facility, FCI Milan, the

COVID-19 pandemic alone does not constitute “extraordinary and

compelling reasons” warranting a reduction in his term of

imprisonment. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed March 4, 2021).

As of March 4, 2021, the facility currently has only two staff

members with COVID-19. Id. No inmates currently have the

disease. Id. The facility has had 258 inmates and 78 staff

members recover from the disease. Id. FCI Milan is not

experiencing a serious outbreak of COVID-19 at this time.

     Defendant also argues that if he contracts COVID-19, he will

be at a higher risk of contracting serious complications or death

due to his underlying health conditions. Defendant is a 38-year-old

male who suffers from asthma and pain from gunshot wounds and

is overweight. Defendant claims he has COPD and his family

suffers from genetic heart disease. However, Defendant has not

presented evidence of being treated for COPD or having a genetic

heart condition. Defense counsel argues that one of the bullets hit

Defendant’s liver, which is evidence of liver damage, but this

information was obtained from Defendant and is not corroborated


                             Page 6 of 8
                3:18-cr-30010-SEM-TSH # 53   Page 7 of 8




by the medical records. Having asthma and being overweight may

increase Defendant’s risk, but such risk is unknown. Id. (“Based

on what we know at this time, adults of any age with the following

conditions might be at an increased risk for severe illness from the

virus that causes COVID-19: Asthma (moderate-to-severe) . . .

Overweight (BMI > 25 kg/m2, but < 30 kg/m2) . . . .”). Even if

Defendant had COPD, the Court’s assessment would not change.

The Court finds that the combination of Defendant’s health

conditions does not rise to the level of extraordinary and compelling

reasons that warrant release.

     The Court must also reconsider the 3553(a) factors.

Defendant has over 8 years remaining on his sentence as he has a

projected release date of October 14, 2029. Defendant was

sentenced pursuant to a negotiated plea agreement that was below

the mandatory minimum, and releasing Defendant now would

offend the seriousness of the crime. Moreover, BOP assessed

Defendant as having a high risk to reoffend.

     Based on a reconsideration of the 3553(a) factors and the

nature and circumstances of the offense, the Court finds that

Defendant is not entitled to compassionate release.


                             Page 7 of 8
               3:18-cr-30010-SEM-TSH # 53   Page 8 of 8




                        III. CONCLUSION

    For those reasons, Defendant Kenneth Armstrong’s pro se

motion (d/e 48) and amended motion for compassionate release

(d/e 49) are DENIED.

ENTER: March 4, 2021

                         s/ Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                           Page 8 of 8
